USCA11 Case: 20-14725      Date Filed: 12/08/2021      Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 20-14725
                   Non-Argument Calendar
                  ____________________

KAREN MELISSA GODOY-GALIANO,
LUIS A. GODOY-GALIANO,
                                                       Petitioners,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.
                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A209-901-873
                   ____________________
USCA11 Case: 20-14725           Date Filed: 12/08/2021       Page: 2 of 6




2                        Opinion of the Court                    20-14725


Before ROSENBAUM, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
        Karen Godoy-Galiano petitions for review of an order of the
Board of Immigration Appeals affirming an immigration judge’s
denial of her application for asylum, withholding of removal, and
relief under the United Nations Convention Against Torture. 1 We
deny the petition.
                                     I.
       Godoy-Galiano, a native and citizen of Honduras, entered
the United States illegally with her minor son in November 2016.
The Department of Homeland Security initiated removal
proceedings against her and her son, charging that they were
present in the United States without being admitted or paroled.
See 8 U.S.C. § 1182(a)(6)(A)(i).
       In January 2018, Godoy-Galiano conceded removability.
She applied for asylum, withholding of removal, and protection
under the United Nations Convention Against Torture (CAT). She
explained in her application that when she lived in Honduras, her
mother mistreated her because she regretted giving birth to her
and blamed her for lost opportunities. Her mother was also jealous
that Godoy-Galiano was allowed to live with her grandmother, and


1Luis Godoy-Galiano, Karen’s son, was a derivative beneficiary of her asylum
application. We therefore address only Karen’s application.
USCA11 Case: 20-14725        Date Filed: 12/08/2021     Page: 3 of 6




20-14725               Opinion of the Court                        3

her mother threatened her and her son. Godoy-Galiano decided to
take her son to the United States to seek safety and better
educational opportunities.
       The immigration judge denied her application and ordered
that she and her son be removed to Honduras. First, the
immigration judge concluded that her application for asylum was
time-barred because she did not file it before the applicable
one-year deadline. See id. § 1158(a)(2)(B). Second, the immigration
judge found that she was not entitled to withholding of removal
because, among other reasons, her proposed social group—“single
mothers in Honduras without male protection”—was neither
particular nor socially distinct, and even if it were, she failed to
show the requisite causal nexus between that social group and the
harm that she experienced in the past or feared facing in the future.
Third, the immigration judge concluded that she did not qualify
for CAT protection because she did not establish that she was
personally at risk of being tortured by or with the
acquiescence of Honduran officials upon her return. See 8 C.F.R.
§§ 1208.16(c), 1208.18(a).
      Godoy-Galiano then appealed to the Board of Immigration
Appeals. The Board agreed with the immigration judge’s decision
to deny her application for asylum as untimely and recognized that
her appeal did not challenge that conclusion. The Board affirmed
the immigration judge’s determination that her proposed social
group was not cognizable, reasoning that it was overbroad and
lacked immutability. It also affirmed the immigration judge’s
USCA11 Case: 20-14725       Date Filed: 12/08/2021    Page: 4 of 6




4                     Opinion of the Court                20-14725

findings that Godoy-Galiano was not targeted on account of a
protected ground and would not likely be targeted upon her
return. It declined to address whether the harm that she
experienced constituted persecution. And it agreed that she was
not eligible for CAT relief based on the reasons that the
immigration judge gave. The Board dismissed her appeal, and she
then petitioned this Court for review.
                                II.
       We review the final order of the Board of Immigration
Appeals and the immigration judge’s decision to the extent that the
Board expressly adopted that decision. Ayala v. U.S. Att’y Gen.,
605 F.3d 941, 947–48 (11th Cir. 2010). We review the Board’s legal
conclusions de novo and its factual determinations for substantial
evidence. Id. at 948. The substantial evidence standard is highly
deferential: we affirm if the decision is “supported by reasonable,
substantial, and probative evidence on the record considered as a
whole” and reverse only if the record compels a contrary
conclusion. Adefemi v. Ashcroft, 386 F.3d 1022, 1026–27 (11th Cir.
2004) (en banc) (quotations omitted).
                                III.
       As an initial matter, we note that Godoy-Galiano did not
challenge the immigration judge’s conclusion that her asylum
application was untimely either before the Board or in her petition
for review to this Court. If she did, we would lack jurisdiction to
review that determination. 8 U.S.C. §§ 1158(a)(3), 1252(d)(1). We
USCA11 Case: 20-14725        Date Filed: 12/08/2021     Page: 5 of 6




20-14725               Opinion of the Court                        5

also conclude that Godoy-Galiano has abandoned her challenge to
the Board’s determination about her eligibility for CAT relief. She
makes only passing references to her application for CAT relief in
her brief and does not raise arguments against the reasoning that
the Board adopted. See Kazemzadeh v. U.S. Att’y Gen., 577 F.3d
1341, 1352 (11th Cir. 2009). We further consider only her eligibility
for withholding of removal.
       To qualify for withholding of removal, an alien must show
that her “life or freedom would be threatened” if she were removed
to another country because of her “race, religion, nationality,
membership in a particular social group, or political opinion.” 8
U.S.C. § 1231(b)(3). The alien bears the burden of proving that it is
more likely than not that she will be persecuted or tortured upon
her return because of a protected ground. Sanchez-Castro v. U.S.
Att’y Gen., 998 F.3d 1281, 1286 (11th Cir. 2021). This nexus
requirement demands that a protected ground be a “central
reason” for the persecution, meaning that it is “essential to the
motivation of the persecutor.” Id. (quotations omitted). The
protected ground “cannot be incidental, tangential, superficial, or
subordinate to another reason for harm.” Id. (quotation omitted).
      Even assuming for purposes of this discussion that
Godoy-Galiano’s proposed social group of “single mothers in
Honduras without male protection” is cognizable, substantial
evidence supports the Board’s finding that she did not satisfy the
USCA11 Case: 20-14725            Date Filed: 12/08/2021       Page: 6 of 6




6                         Opinion of the Court                    20-14725

nexus requirement. 2 Godoy-Galiano testified at her hearing before
the immigration judge that her mother mistreated her because she
resented her and was jealous that she lived with her grandmother.
When asked if anything else motivated her mother to harm her
besides this resentment and jealousy, Godoy-Galiano said no. This
explicit denial is substantial evidence that her status as a single
mother was not a central reason for the suffering that her mother
caused. Because Godoy-Galiano failed to satisfy the nexus
requirement, we do not address her additional arguments that her
proposed social group is cognizable and that she experienced
persecution.
       We DENY the petition.




2 Godoy-Galiano did not fail to exhaust this issue because she identified the
issue and provided “information sufficient to enable the BIA to review and
correct any errors below.” Indrawati v. U.S. Att’y Gen., 779 F.3d 1284,
1297–98 (11th Cir. 2015).